These appeals are from portions of four orders of the Supreme Court, Kings County, all dated July 9, 1971, each of which orders settled the final account of the substituted trustee of a separate but interrelated inter vivos trust. The appeals from the three orders which were made in the proceedings bearing index Nos. 4621/69, 4623/69 and 4624/69, respectively, are from so much thereof as directed that the applications by the substituted trustee and the guardian ad litem are determined in the fourth order, which was made in the proceeding bearing index No. 4622/69; and the appeal from said fourth order is from so much thereof as fixed the compensation of the substituted trustee in the sum of $17,988, and the fee of the guardian ad litem in the sum of $5,000, both awards including disbursements, and directed that such sums be paid personally by appellants. Order in proceeding bearing index No. 4622/69 modified, on the facts, by reducing the compensation of the substituted trustee to $10,000, inclusive of all of his disbursements and the accountant’s fees incurred by him, as well as his compensation for services as substituted trustee and for legal services. Said order, as so modified, and the three other orders, affirmed insofar as appealed from, without costs. In our opinion the allowance to the substituted trustee was excessive to the extent that it was over $10,000. Hopkins, Acting P. J., Munder, Gulotta and Brennan, JJ., concur.